OPINION — AG — ** AD VALOREM TAXATION — REVENUES — APPORTIONMENT ** (1) UNDER THE PROVISIONS OF 70 O.S. 691 [70-691] AND THE RULING OF "INDEPENDENT SCHOOL DISTRICT NO. 1, TULSA COUNTY V. BOARD OF COUNTY COMMISSIONERS, TULSA COUNTY, 674 P.2d 547 (1983)" ALL COUNTY TREASURERS IN OKLAHOMA MUST CREDIT MONEY EARNED FROM INVESTMENT OF AD VALOREM TAX REVENUES TEMPORARILY IN THEIR CUSTODY, BUT ULTIMATELY ATTRIBUTABLE, AFTER APPORTIONMENT, TO LOCAL PUBLIC SCHOOL DISTRICTS, TO THE ACCOUNT OF THOSE RESPECTIVE DISTRICTS. (2) COUNTY TREASURERS MAY, UPON APPROVAL OF THE BOARD OF COUNTY COMMISSIONERS, UNDER THE AUTHORITY OF 62 O.S. 87 [62-87], DEPOSIT AD VALOREM TAX RECEIPTS ULTIMATELY ATTRIBUTABLE TO LOCAL SCHOOL DISTRICTS ON A TIME DEPOSIT BASIS PENDING THEIR APPORTIONMENT TO THE RESPECTIVE SCHOOL DISTRICTS IN THE COUNTY. (3) UNDER THE PROVISIONS OF 68 O.S. 24209 [68-24209], 68 O.S. 24210 [68-24210], APPORTIONMENT AND DISTRIBUTION OF AD VALOREM TAX REVENUES ULTIMATELY ATTRIBUTABLE TO SCHOOL DISTRICTS MAY BE EFFECTED MORE FREQUENTLY THAN ON A MONTHLY BASIS, PROVIDING ALL RELATED STATUTORY REQUIREMENTS ARE MET. (4) 70 O.S. 691 [70-691] DOES NOT SPECIFY THAT ANY PARTICULAR METHOD BE USED IN DETERMINING SUMS DUE SCHOOL DISTRICTS FROM INTEREST EARNED ON AD VALOREM TAX REVENUES ATTRIBUTABLE THE DISTRICTS, BUT PROVIDES ONLY THAT PROPER AMOUNTS BE DISTRIBUTED AS REQUIRED. THE STATE AUDITOR AND INSPECTOR, UNDER THE AUTHORITY OF 74 O.S. 212.1 [74-212.1] AND 74 O.S. 214 [74-214] MAY ADVISE COUNTY OFFICIALS AND PRESCRIBE UNIFORM ACCOUNTING PROCEDURES FOR SUCH USE. (REVENUE AND TAXATION, INVESTMENTS, DEPOSITS) CITE: OPINION NO. 82-110, OPINION NO. 84-106, 62 O.S. 87 [62-87], 62 O.S. 516.5 [62-516.5] ***** 68 O.S. 24200 [68-24200], 68 O.S. 24209 [68-24209], 68 O.S. 24210 [68-24210], 70 O.S. 691 [70-691], 70 O.S. 5-133 [70-5-133], 74 O.S. 212.1 [74-212.1], 74 O.S. 214 [74-214] [74-214], ARTICLE X, SECTION 9 (MICHAEL SCOTT FERN) === SEE OPINION NO. 88-110 (1989)